NOS.
12-05-00311-CR
         
12-05-00312-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
BRANDON MONQUEZ DIXON,   §                      APPEAL FROM THE 241ST
APPELLANT
 
V.                                            §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                       §                      SMITH COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Brandon
Dixon appeals his convictions for robbery and theft.  In each case, he entered a guilty plea.  The trial court sentenced him to twelve years
of imprisonment on the robbery charge and two years of confinement in a state
jail facility on the theft charge, the sentences to run concurrently.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
Background
            In
trial court cause number 241-0845-05, Appellant was charged by indictment with
causing bodily injury while in the course of committing theft.  In trial court cause number 241-0588-05, he
was charged by indictment with theft of a Chevrolet Suburban.  In both cases, Appellant waived his right to
a jury trial, stipulated to the evidence, and pleaded guilty without an
agreement as to punishment.  After a
presentence investigation and a sentencing hearing, the trial court sentenced
Appellant to twelve years of confinement in the penitentiary for the robbery
charge and two years of confinement in a state jail facility for the theft
charge.  The trial court ordered the two
sentences to run concurrently.
 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he has diligently reviewed the appellate records and is of the
opinion that the records reflect no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in these
cases.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the cases and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1  We have likewise reviewed the records for
reversible error and have found none.
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits of the appeal.  Having done so
and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the trial court’s judgments are affirmed.
 
Opinion
delivered March 31, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
(DO NOT PUBLISH)




1
Counsel for Appellant certified in his motion to withdraw that he provided
Appellant with a copy of this brief and that Appellant was given time to file
his own brief in these causes.  The time
for filing such a brief has expired and we have received no pro se brief.